Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 1 of 12 - Page ID#: 199



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION (COVINGTON)


PEARSON EDUCATION, INC.; ELSEVIER INC.; Civil Action No. 2:18-CV-0040 (DLB) (CJS)
MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC; BEDFORD, FREEMAN AND
WORTH PUBLISHING GROUP, LLC; and
CENGAGE LEARNING, INC.,
                                        STIPULATED TEMPORARY
           Plaintiffs,                  PROTECTIVE ORDER
 v.

RENTU.COM, LLC,

              Defendant.


         Until further Order of the Court, this Temporary Protective Order (the “Temporary

  Protective Order” or “Temporary Order”) shall govern the use and disclosure of all Confidential

  or Highly Confidential information produced by or on behalf of the parties in this matter (the

  “Parties”), any third party, or furnished by any person associated with the Parties in any court

  appearance, deposition, interrogatory, request for admission, document production or any other

  discovery proceeding or exchange of information in this action, but does not relate to the use of

  Confidential or Highly Confidential information at trial. The Court may amend or replace this

  Temporary Order with a subsequent Protective Order upon resolution of the matters discussed in

  an informal teleconference with the Court on November 2, 2018 regarding provisions governing

  disclosure of Highly Confidential information to Experts or Consultants, or as the Court may

  otherwise determine is warranted.

         1.     Findings: The Court finds that the Parties to this case may request or produce

  information involving trade secrets or confidential research and development or commercial


                                                 1
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 2 of 12 - Page ID#: 200



 information, the disclosure of which is likely to cause harm to the person producing such

 information.

        2.      Definitions:

                a.     “This Litigation” refers solely to the above-captioned proceeding among

                       Parties, and no other cases or proceedings involving either Party.

                b.     A “Party” means either the Plaintiffs or the Defendant in this case, and their

                       officers and directors involved in or assisting in This Litigation. Used in the

                       plural, i.e. “Parties”, means the Plaintiffs and the Defendant, collectively.

                c.     “Person” means an individual or entity, whether a Party or non-Party to this

                       case.

                d.     “Producer” means a Person who produces information via the discovery

                       process in this case, whether a Party or non-Party to this litigation.

                e.     “Recipient” means a Person who receives information via the discovery

                       process in this case.

                f.     “Confidential” information means any financial data; marketing strategy

                       and techniques; operating financial information; private financial

                       information;    confidential   research,    development,     or   commercial

                       information; and information of a sensitive or proprietary nature.

                       Confidential information may be oral (if timely designated as such, as

                       provided in this Temporary Order), a tangible thing, a document (as defined

                       under the Federal Rules of Civil Procedure), information contained in a

                       document, information orally communicated, information revealed during

                                                 2
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 3 of 12 - Page ID#: 201



                   a deposition, or information revealed in an interrogatory answer or other

                   discovery.

             g.    “Highly Confidential” information is information within the scope of

                   Federal Rule of Civil Procedure 26(c)(1)(G) that constitutes current or

                   future business or technical trade secrets and plans that are more sensitive

                   or strategic than Confidential information, including trade secrets, customer

                   information, supplier information, vendor information, the disclosure of

                   which is likely to significantly harm a Party’s competitive position, or the

                   disclosure of which would contravene an obligation of confidentiality to a

                   third Person or to the Court; and information which (1) is of a sensitive or

                   proprietary nature, (2) is not in the public domain, and (3) if disclosed would

                   unreasonably subject the Party or its customers to risk of material

                   competitive disadvantage or other material business injury.

             h.    Information is not Confidential or Highly Confidential if (i) it is disclosed

                   in a printed or digital publication available to the public, either for free or

                   for purchase; (ii) it is known to the public; (iii) it was known to the Recipient

                   without obligation of confidentiality before disclosed by the Producer; (iv)

                   it is or becomes known to the Recipient by means not constituting a breach

                   of this Temporary Order; or (v) a Person lawfully obtained it independently

                   of this litigation.

             i.    An “Expert” or a “Consultant” is a Person who is retained or employed as

                   a bona fide Expert or Consultant for purposes of providing advice or



                                              3
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 4 of 12 - Page ID#: 202



                   testimony in connection with This Litigation, whether full- or part-time, by

                   or at the discretion of counsel of record for a Party.

       3.    Designation of Information as Confidential or Highly Confidential

             a.    Good faith requirement: A Party’s designation of information as

                   Confidential or Highly Confidential means that the Party believes in good

                   faith, upon reasonable inquiry, that the information qualifies as such.

             b.    Documents and things: A Party designates information in a document or

                   thing as Confidential or Highly Confidential by clearly and prominently

                   marking    it   on   its   face   as   “CONFIDENTIAL”         or   “HIGHLY

                   CONFIDENTIAL.” A Producer may make documents or things containing

                   Confidential or Highly Confidential information available for inspection

                   and copying, without marking them as confidential, without forfeiting a

                   claim of confidentiality, so long as the Producer causes copies of the

                   documents or things to be marked as Confidential or Highly Confidential

                   before providing them to the Recipient.

             c.    Deposition testimony: A Party designates information in deposition

                   testimony as Confidential or Highly Confidential by stating on the record at

                   the deposition that the information is Confidential or Highly Confidential

                   or by advising the opposing Party and the stenographer and videographer in

                   writing, within fourteen days after receipt of the deposition transcript, that

                   the information is Confidential or Highly Confidential.




                                              4
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 5 of 12 - Page ID#: 203



             d.    Failure to designate: A Party’s failure to designate a document, thing, or

                   testimony as Confidential or Highly Confidential does not constitute

                   forfeiture of a claim of confidentiality as to any other document, thing, or

                   testimony. A failure to designate a document, thing, or testimony as

                   Confidential or Highly Confidential, that a Producer claims is inadvertent,

                   shall be treated in the same fashion as a privileged or work product

                   document under Federal Rule of Evidence 502.

             e.    Withdrawal of designation: A Party who has designated information as

                   Confidential or Highly Confidential may withdraw the designation by

                   written notification to all Parties.

             f.    Disputes: If a Party disputes a designation of information as Confidential

                   or Highly Confidential:

                   i.      The Party shall notify the Producer in writing of the basis for the

                           dispute, identifying the specific document[s] or thing[s] as to which

                           the designation is disputed and proposing a new designation for such

                           materials.

                   ii.     The Party and the Producer shall then meet and confer to attempt to

                           resolve the dispute without involvement of the Court.

                   iii.    If they cannot resolve the dispute, the proposed new designation

                           shall be applied fourteen (14) days after notice of the dispute, unless

                           within that fourteen-day period the Producer submits to the Party a

                           proposed joint letter to raise the discovery dispute with the Court.


                                              5
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 6 of 12 - Page ID#: 204



                   iv.      If such a discovery dispute is raised with the Court, the Producer

                            bears the burden of proving that the information is properly

                            designated as Confidential or Highly Confidential.

                   v.       The information shall remain subject to the Producer’s Confidential

                            or Highly Confidential designation unless the Court rules otherwise.

                   vi.      A Party’s failure to contest a designation of information as

                            Confidential or Highly Confidential is not an admission that the

                            information was properly designated as such.

       4.    Use and Disclosure of Confidential or Highly Confidential Information

             a.    Confidential or Highly Confidential information may be used exclusively

                   for purposes of This Litigation, subject to the restrictions of this Temporary

                   Order.

             b.    Confidential Information. Absent written permission from the Producer

                   or further Order by the Court, the Recipient may not disclose Confidential

                   information to any Person except:

                   i.       A Party’s outside counsel of record, including necessary paralegal,

                            secretarial, and clerical personnel assisting such counsel;

                   ii.      A Party’s in-house counsel and their support personnel who have

                            responsibility for anti-piracy matters, whose access to the

                            information is reasonably required to supervise, manage, or

                            participate in This Litigation, and who have signed the Undertaking;




                                              6
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 7 of 12 - Page ID#: 205



                   iii.    A stenographer and videographer recording testimony concerning

                           the information;

                   iv.     The Court and personnel assisting the Court;

                   v.      Experts and Consultants and their staff employed by a Party for

                           purposes of This Litigation who have signed the Undertaking;

                   vi.     Other Persons who may be specifically designated by written

                           consent of all attorneys of record or pursuant to Court Order and

                           who have signed the Undertaking; and

                   vii.    The Parties’ officers or directors involved in or assisting in this

                           Litigation, who have signed the Undertaking.

             c.    Highly Confidential Information. Absent written permission from the

                   Producer or Order of the Court, the Recipient may not disclose Highly

                   Confidential information to any Person other than those identified in

                   paragraphs 4(b)(i), (iii), and (iv).

             d.    A Party who wishes to disclose Confidential or Highly Confidential

                   information to a Person not authorized under paragraph 4(b) or (c) must first

                   make a reasonable attempt to obtain the Producer’s permission. If the Party

                   is unable to obtain permission, it may seek intervention by the Court to

                   obtain permission.

             e.    Nothing in this Temporary Order prevents any party from using or

                   disclosing its own documents or information in any way, regardless of

                   whether they are designated as Confidential or Highly Confidential.

                                               7
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 8 of 12 - Page ID#: 206



       5.    Inadvertent Disclosure: Inadvertent disclosures of material protected by the

             attorney-client privilege or the work product doctrine shall be handled in

             accordance with Federal Rule of Evidence 502.          Inadvertent disclosure by a

             Producer of a document, thing, or testimony that a Producer claims is Confidential

             or Highly Confidential shall be treated in the same fashion as a privileged or work

             product document under Rule 502.

       6.    Filing with the Court:

             a.     This Temporary Order does not, by itself, authorize the filing of any

                    document under seal. A Party wishing to file under seal a document

                    containing Confidential or Highly Confidential information must comply

                    with Rule 5.7 of the Local Rules of this Court.

             b.     If a Party wishes to file in the public record a document that another

                    Producer has designated as Confidential or Highly Confidential, the Party

                    must advise the Producer of a document no later than two business days

                    before the document is due to be filed.

       7.    Document Disposal: Upon the conclusion of this case, each Party must either

             return to the Producer, upon Producer’s request and at least twenty (20) days’ notice,

             or, absent such request, destroy all documents and copies of documents containing

             the Producer’s Confidential or Highly Confidential information, as well as all notes,

             memoranda, or other materials derived from or in any way revealing Confidential

             or Highly Confidential information.      If requested by the Producer, the Party

             returning and/or destroying the Producer’s Confidential or Highly Confidential

             information must certify in writing, within 90 days of the conclusion of the case,

                                               8
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 9 of 12 - Page ID#: 207



             its compliance with the requirements of this paragraph. Notwithstanding the

             requirements of this paragraph, a Party and its counsel may retain one complete set

             of all documents filed with the Court, remaining subject to all requirements of this

             Temporary Order, together with the following documents that may contain or

             reference designated Confidential or Highly Confidential information: transcripts

             and exhibits and depositions, court hearing transcripts and/or trial transcripts,

             pleadings, or exhibits filed with the Court, expert reports, declarations, affidavits,

             memoranda, and/or correspondence.

       8.    Originals: Except for any textbooks at issue in this case and exemplars, a legible

             photocopy of a document may be used as the “original” for all purposes in this

             action. The actual “original,” in whatever form the Producer has it, must be made

             available to any other Party within ten days after a written request.

       9.    Survival of obligations: The Parties’ obligations regarding Confidential or Highly

             Confidential information survive the conclusion of this case.




                                               9
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 10 of 12 - Page ID#: 208



 AGREED:


  By: s/ E. Kenly Ames_________________       By: s/ Brooke J. Egan_________________
  E. Kenly Ames                               Brooke J. Egan
  ENGLISH LUCAS PRIEST & OWSLEY, LLP          Kevin T. Duncan
  1101 College Street                         DUNCAN GALLOWAY EGAN
  Bowling Green, KY 42101                     GREENWALD PLLC
  270-781-6500                                9750 Ormsby Station Road, Ste 210
  kames@elpolaw.com                           Louisville, Kentucky 40223
                                              502-614-6970
  - and -                                     began@dgeglaw.com

  Matthew J. Oppenheim, pro hac vice          - and -
  Jia Ryu, pro hac vice
  OPPENHEIM AND ZEBRAK, LLP                   Sam P. Israel, pro hac vice
  5225 Wisconsin Avenue, NW, Suite 503        Eleonora Zlotnikova, pro hac vice
  Washington, DC 20015                        SAM P. ISRAEL, P.C.
  202-480-2999                                180 Maiden Lane, 6th Floor
  matt@oandzlaw.com                           New York, NY 10038
                                              646-787-9880
  Attorneys for Plaintiffs                    samisrael@spi-pc.com

                                              Attorneys for Defendant




                                         10
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 11 of 12 - Page ID#: 209



                     Appendix A to Stipulated Temporary Protective Order

                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                          NORTHERN DIVISION (COVINGTON)


PEARSON EDUCATION, INC.; ELSEVIER INC.; Civil Action No. 2:18-CV-0040 (DLB) (CJS)
MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC; BEDFORD, FREEMAN AND
WORTH PUBLISHING GROUP, LLC; and
CENGAGE LEARNING, INC.,
                                        UNDERTAKING OF ___________________
           Plaintiffs,
 v.

RENTU.COM, LLC,

              Defendant.




         I, _________________________ [name], state the following under penalty of perjury as

  provided by law:

         I am _________________________ [position] for _________________________

  [employer]. I will be receiving Confidential information that is covered by the Stipulated

  Temporary Protective Order (the “Temporary Order”) governing this case. I have read the

  Temporary Order and understand that the Confidential information is provided pursuant to the

  terms and conditions in that Temporary Order.

         I agree to be bound by the Temporary Order. I agree to use the Confidential information

  solely for purposes of this case. I understand that neither the Confidential information nor any

  notes concerning that information may be disclosed to anyone who is not bound by the

  Temporary Order. I agree to return the Confidential information and any notes concerning that



                                                  11
Case: 2:18-cv-00040-DLB-CJS Doc #: 42 Filed: 11/05/18 Page: 12 of 12 - Page ID#: 210



 information to the attorney for the producer of Confidential information or to destroy the

 information and any notes at the attorney’s request.

        I submit to the jurisdiction of the Court that issued the Temporary Order for purposes of

 enforcing that Order. I give up any objections I might have to that Court’s jurisdiction over me

 or to the propriety of venue in that Court.




                                               __________________________________________
                                               Name:
                                               Title:
                                               Date:




                                                 12
